DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 6, and 9 objected to because of the following informalities:  
Claim 2 recites the limitation “the relative phase shift”. However, claim 1 establishes “a relative spatial phase shift”. The Examiner suggests amending claim 2 to recite “the relative spatial phase shift”, in order to maintain consistent terminology within the claims.
Claim 6 recites the limitation “the at least two modes”. However, claim 5 establishes “at least two transverse modes”. The Examiner suggests amending claim 2 to recite “the at least two transverse modes”, in order to maintain consistent terminology within the claims.
.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term "stably" in claim 1 is a relative term which renders the claim indefinite.  The term "stably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the claim has not defined what conditions are required for the laser radiation transmission to be considered stable.
Claim 1 recites the limitation "the direction of propagation of the laser radiation" in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the repetition frequency" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the radiation bursts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “50 Hz to 30 kHz, preferably 200 Hz to 10 kHz”. This limitation renders the claim indefinite because it provides a narrow numerical range that falls within a broader range in the same claim, thus the boundaries of the claim are not discernible (see MPEP 2173.05(c)).
Claim 4 recites the limitation "the fact that the mode interference pattern of the laser radiation travels along the direction of propagation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mode interference pattern of the laser radiation travels along the direction of propagation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 depend from claim 4 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Claim 5 recites the limitation "the travelling mode interference pattern" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fact that the laser radiation coupled into the optical waveguide (3) comprises at least two transverse modes of the optical waveguide which differ " in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the laser radiation coupled into the optical waveguide" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "their central frequency" in the last 2 lines.  The use of the term “their” renders it unclear which claim elements are being referenced.
Claim 6 depends from claim 5 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Claim 6 recites the limitation "the difference in the central frequencies of the at least two modes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the laser radiation coupled into the optical waveguide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the beam cross-section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation "the form of an amplifier fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the radiation of the laser" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the direction of propagation of the laser radiation" in the last line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. NPL “Thermo-optical effects in high-power Ytterbium-doped fiber amplifiers” (hereinafter Hansen).
Regarding Claim 1, Hansen teaches a method for stably transmitting laser radiation through an optical waveguide (high-power Yb-doped fiber amplifiers, Abst.; fiber lasers and amplifiers, 1. Introduction), wherein two or more modes of the laser radiation propagating in the optical waveguide  interfere and form a mode interference pattern in the optical waveguide (“coherent power transfer between two modes” which forms a “mode interference pattern”, Page 23976, last paragraph - Page 23977, first paragraph), as a result of which a thermally induced refractive index grating is produced in the optical waveguide (“thermally induced refractive index grating”, Page 23976, last paragraph - Page 23977, first paragraph), 
Regarding Claim 8, Hansen teaches the method according to claim 1, characterized in that the optical waveguide is optically pumped, as a result of which the laser radiation is amplified during propagation through the optical waveguide (waveguide is a fiber amplifier requiring an optical pump light, Abst.; see sections 2. Numerical method, and 3. Numerical results).
Regarding Claim 9, Hansen teaches the method according to claim 1, characterized in that the the optical waveguide is doped with rare earth ions (Ytterbium-doped fiber amplifier, Title; Abst.; 1. Introduction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen.
Regarding Claim 2, Hansen teaches the method according to claim 1.

As such, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen such that the relative phase shift is constant over time, because Hansen does teach that the relative phase shift is cause by the non-zero thermal diffusion time. Thus scenarios where the non-zero thermal diffusion time is constant would result in a constant phase shift. Additionally, setting the range of both the thermal diffusion time and the phase shift such that they are constant over time amounts to no more than optimization through routine experimentation, and is therefore not inventive. 
Regarding Claim 3, Hansen teaches the method according to claim 1, characterized in that the laser radiation is coupled into the optical waveguide (3) in burst operation, wherein the repetition frequency of the radiation bursts is high (pulsed operation at high repetition rates, Page 23970, last pragraph).
Hansen does not explicitly teach a repetition frequency of 50 Hz to 30 kHz, preferably 200 Hz to 10 kHz. However, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
. 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Jauregui Misas et al. US 2015/0063767 A1 (hereinafter Jauregui Misas).
Regarding Claim 4, Hansen teaches the method according to claim 1, characterized in that the relative spatial phase shift is set by virtue of the mode interference pattern of the laser radiation (“a phase lag, which can be caused by the non-zero thermal diffusion time” resulting from “coherent power transfer between two modes” which forms a “mode interference pattern”, Page 23976, last paragraph - Page 23977, first paragraph).
Hansen does not explicitly teach the mode interference pattern of the laser radiation travels along the direction of propagation. However, Jauregui Misas teaches that in such an optical amplifier device, it is desirable to design the device such that mode interference only occurs in the propagation direction, with no interference occurring in the opposite direction (there does not occur any interference of the light signals propagating in opposite direction, Par. 11-12), because the beam quality is automatically improved (Par. 11-12).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen such that the mode interference pattern of the 
Regarding Claim 12, Hansen teaches a laser/amplifier combination comprising a laser and an optical waveguide in the form of an amplifier fiber (high-power Yb-doped fiber amplifiers, Abst.; fiber lasers and amplifiers, 1. Introduction; fiber amplifier propagating a laser beam, Abst.; 1. Introduction; 2. Numerical method; 3. Numerical results), wherein the optical waveguide amplifies the radiation of the laser propagating therein (high-power Yb-doped fiber amplifiers, Abst.; fiber lasers and amplifiers, 1. Introduction; fiber amplifier propagating a laser beam, Abst.; 1. Introduction; 2. Numerical method; 3. Numerical results), wherein two or more modes of the laser radiation propagating in the optical waveguide interfere and form a mode interference pattern in the optical waveguide (“coherent power transfer between two modes” which forms a “mode interference pattern”, Page 23976, last paragraph - Page 23977, first paragraph), as a result of which a thermally induced refractive index grating is produced in the optical waveguide (“thermally induced refractive index grating”, Page 23976, last paragraph - Page 23977, first paragraph), characterized in that the combination produces a predefinable relative spatial phase shift of the mode interference pattern and of the thermally induced refractive index grating in the direction of propagation of the laser radiation (“a phase lag, which can be caused by the non-zero thermal diffusion time”, Page 23976, last paragraph - Page 23977, first paragraph).
Hansen does not teach an actuating element which produces the relative spatial phase shift. However, Jauregui Misas teaches an amplifier fiber including an actuating element to control thermally induced refracting index changes (Par. 13), because this allows thermally 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen to include an actuating element which produces the relative spatial phase shift, because providing an actuating element to control thermally induced refracting index changes allows thermally induced changes in the optical waveguide to be controlled or counteracted in a well-aimed manner, and because Hansen teaches that the relative spatial phase shift results from such thermally induced refracting index changes (“a phase lag, which can be caused by the non-zero thermal diffusion time”, Page 23976, last paragraph - Page 23977, first paragraph), therefore providing such an actuator to control thermally induced refracting index changes would necessarily also control the relative spatial phase shift.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Paschotta NPL “Explanation for the Mode Instability in High-power Fiber Amplifiers with Few-mode Fibers”.
Regarding Claim 5, Hansen teaches the method according to claim 4, characterized in that the travelling mode interference pattern is produced by virtue of the fact that the laser radiation coupled into the optical waveguide comprises at least two transverse modes of the optical waveguide (“transverse mode properties of fiber lasers and amplifiers”, 1. Introduction; “coherent power transfer between two modes” which forms a “mode interference pattern”, Page 23976, last paragraph - Page 23977, first paragraph).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen such that the two modes differ from one another with regard to their central frequency, because in waveguides, when such interference occurs between two modes, the light in the higher-order mode has a slightly different optical frequency, which causes the modal interference pattern to move resulting in the phase lag [i.e. “phase shift”].
Regarding Claim 6, Hansen as modified by Paschotta teaches the method according to claim 5.
Hansen as modified by Paschotta does not explicitly teach that the difference in the central frequencies of the at least two modes is not more than 50 kHz. However, Paschotta does teach that the central frequencies of the at least two modes is only “slightly different” (Page 2, see Paragraphs describing Jauregui et al. and Smith and Smith). Additionally, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen such that the difference in the central .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as modified by Jauregui Misas, and further in view of Payne US 8199178 B1 (hereinafter Payne).
Regarding Claim 7, Hansen as modified by Jauregui Misas teaches the method according to claim 4.
Hansen as modified by Jauregui Misas does not teach that the laser radiation coupled into the optical waveguide has an intensity and phase profile that is variable over time in the beam cross-section. However, Payne teaches that it is well-known in the art to provide laser radiation which has an intensity and phase profile that is variable over time in the beam cross-section (i.e. laser beam is modulated in intensity and phase, Col. 1, lines 24-36), because this allows the laser radiation to implemented in various applications, including display systems, optical information processing and data storage, printing, and maskless lithography (Col. 1, lines 24-36).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen as modified by Jauregui Misas such that the laser radiation coupled into the optical waveguide has an intensity and phase profile that is variable over time in the beam cross-section, because this allows the laser radiation to .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Ter-Mikirtychev US 20140050234 A1 (hereinafter Ter-Mikirtychev).
Regarding Claim 10, Hansen teaches the method according to claim 1, characterized in that the laser radiation propagating in the optical waveguide is amplified (high-power Yb-doped fiber amplifiers, Abst.; fiber lasers and amplifiers, 1. Introduction; fiber amplifier propagating a laser beam, Abst.; 1. Introduction; 2. Numerical method; 3. Numerical results).
Hansen does not teach amplification by inelastic scattering effects, such as Raman or Brillouin scattering. However, Ter-Mikirtychev teaches amplification by inelastic scattering effects, such as Raman or Brillouin scattering to be typical examples of optical amplifiers in the art (Par. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen to include amplification by inelastic scattering effects, such as Raman or Brillouin scattering, because such features are typical of optical amplifiers in the art.
Regarding Claim 11, Hansen teaches the method according to claim 1, characterized in that the laser radiation propagating in the optical waveguide is amplified (high-power Yb-doped fiber amplifiers, Abst.; fiber lasers and amplifiers, 1. Introduction; fiber amplifier propagating a laser beam, Abst.; 1. Introduction; 2. Numerical method; 3. Numerical results).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Hansen to include amplification by an optical parametric process, because such features are typical of optical amplifiers in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID W LAMBERT/Examiner, Art Unit 2636